ORDER

PER CURIAM.
Mark McCord (“Movant”) was found guilty of first-degree murder and first-degree arson. Movant was sentenced to life without the possibility of probation or parole for murder and a consecutive term of life for arson. This conviction was affirmed pursuant to Rule 30.25(b) in State v. McCord, 121 S.W.3d 255 (Mo.App. E.D.2003). On March 15, 2004 Movant timely filed a pro se Motion to Vacate, Set Aside or Correct Judgment and Sentence and appointed counsel filed an amended motion. This motion was denied without an evidentiary hearing and Movant appeals.
In his motion, Movant raised one claim of ineffective assistance of trial counsel alleging that trial counsel did not call or investigate five different witnesses who Movant claims would have testified to exculpatory statements made by his accomplice, Stanley Degonia (“Degonia”). Mov-ant claims these five witnesses would have testified that Degonia told them that although Movant was present at the assault, he only participated in the assault by hitting Degonia’s stepfather one time and then withdrew from the participation and left the scene prior to Degonia starting the fire. The motion court denied the motion, finding that the evidence was hearsay and that Movant’s claims were refuted by the record. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).